Citation Nr: 1229063	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  06-30 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to August 25, 2008 and in excess of 40 percent as of August 25, 2008 for degenerative disc disease, spondylolisthesis and spondylosis.

2.  Entitlement to a total disability rating  based on individual unemployability (TDIU) to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a hearing at the RO.  In addition, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.

The Board remanded this matter in August 2009 and January 2011.  Regrettably, the Board finds that there has not been substantial compliance with its directives in the January 2011 remand and that it must return this case to the Agency of Original Jurisdiction for the third time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the issues must be remanded again.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

In the January 2011 remand, the Board assumed jurisdiction over the issue of entitlement to TDIU.  See Mayhue v. Shinseki, 24 Vet. App. 273  (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected  disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In this case, the Veteran has not, at any point pertinent to the current claim for increase, met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect only for degenerative disc disease, spondylolisthesis and spondylosis, currently evaluated as 40 percent disabling.  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

The January 2011 Board remand sought an opinion regarding the effect of the Veteran's service-connected back disability on his employability.  The March 2011 medical opinion stated that the Veteran's degenerative disc disease of the lumbar spine with L4 anterolisthesis would limit employment that requires prolonged periods of walking, moderate to heavy lifting (more than 25 pounds) on a regular basis, but this condition would not limit light physical activity or sedentary employment.  The examiner did not provide any explanation for this opinion and it is unclear whether she considered the Veteran's education and occupational experience.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  In addition, the Board specifically requested that the examiner provide a complete rationale in the January 2011 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  Accordingly, the Veteran should be provided with a new VA medical examination complete with opinion regarding the effect the Veteran's service-connected disability has on his ability to obtain and maintain employment with a supporting explanation. 

To ensure that the record is completely developed when the aforementioned new VA examination is performed and opinion is rendered, a few preliminary remand actions are necessary.  The Veteran must be informed of how to substantiate entitlement to a TDIU in compliance with the duty to notify.  In compliance with the duty to assist in substantiating his entitlement to a TDIU, the Veteran shall be requested to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) as well as to submit or identify and authorize the release of any pertinent evidence.  Third, updated VA treatment records concerning him shall be obtained.  This is because, in addition to fulfilling the duty to assist, all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond. 

2. Obtain and associate with the claims file any outstanding VA treatment records from March 2011 to the present.  If the Veteran indicates that he has received private treatment for his back disability, then attempt to obtain these records after securing the appropriate consent from the Veteran.

3. After any outstanding evidence has been associated with the claims file, schedule the Veteran for VA spine and neurological examinations.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information and opinions requested below, a complete explanation must be provided. 

a. The examiner should describe any signs and symptoms associated with the Veteran's service-connected degenerative disc disease, spondylolisthesis and spondylosis.  Such description should include whether there is any evidence of favorable or unfavorable ankylosis of the spine.  The examiner should also determine the range of motion of the Veteran's lumbar spine, in degrees, providing the degree at which pain is noted in each plane of motion. It should also be determined whether any weakened movement, excess fatigability, incoordination, flare ups, or repeated use results in further limitation of motion, and if so, the degree of additional range of motion loss or favorable or unfavorable ankylosis.  The examiner should specifically consider the Veteran's lay assertions of decreased mobility due to stiffness and pain in the mornings and estimate, if possible, any additional loss of motion as a result of such stiffness and pain. 

b. It should also be noted whether the Veteran experiences incapacitating episodes, defined as physician-prescribed bed rest, as a result of his service-connected back disability and, if so, the frequency and total duration of such episodes over the course of the past 12 months.  

c. The examiner should also identify any neurological impairment(s) associated with the Veteran's back disability, including any impairment manifested by pain and numbness in the hips, buttocks, and thighs, and describe any symptoms and functional limitations associated with such impairment(s). 

d. Finally, the examiner should describe any occupational impairment(s) associated with the Veteran's service-connected disabilities.  He/she should elicit from the Veteran and record, for clinical purposes, a full work and educational history and, based on the interview, examination, and review of the claims file, provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The examiner should provide a clear explanation for the opinion, to include a discussion of any occupational obstacles and challenges he might face as a result of these disabilities.

4. After completing the above action and any other development indicated, the RO/AMC should refer the issue of entitlement to an increased rating for degenerative disc disease, spondylolithesis and spondylosis to the Under Secretary for Benefits or the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. §  3.321 as the prior opinion from the Director of Compensation and Pension Service was based in part on the inadequate March 2011 VA opinion.

5. Thereafter, if the Veteran still does not meet the schedular requirements under 38 C.F.R. § 4.16(a) and  the RO/AMC finds it plausible that the Veteran is unemployable due solely to service-connected disabilities, the RO/AMC must refer the appeal to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extra-schedular consideration on the issue of entitlement to TDIU under 38 C.F.R. § 4.16(b). 

6. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims of entitlement to an increased rating for degenerative disc disease, spondylolisthesis and spondylosis and entitlement to a TDIU based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (please send it to the Veteran's most current address of record) and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


